Citation Nr: 0735602	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-00 012A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder.

2.  Entitlement to a compensable rating for residuals of a 
right tibia stress fracture.

3.  Entitlement to a compensable rating for residuals of a 
left tibia stress fracture, rated as noncompensable.

4.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
February 1998. 

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from two rating decisions, dated July 1999 
and September 2005, issued by the St. Petersburg, Florida 
Regional Office (RO).  In November 2002, the Board denied the 
issues of entitlement to service connection for psychiatric 
disorder and a higher evaluation for the service-connected 
bilateral tibia stress fractures.  However, in May 2007, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated and remanded those issues to the Board for additional 
development.  Additionally, the veteran has perfected an 
appeal with respect to the September 2005 RO decision 
regarding the evaluations for the bilateral knee 
disabilities.   

REMAND

On the veteran's VA Form 9 dated in June 2006, she indicated 
that she wanted a Travel Board hearing.  The RO should 
schedule the requested hearing.  

Other potential development with respect to these claims will 
be addressed following the above hearing.  




Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  


The veteran should be scheduled for an 
in-person hearing before a traveling 
Veteran's Law Judge at the St. 
Petersburg, Florida, RO.  The veteran 
should be apprised of the next available 
date for such a hearing, and should be 
informed of her right to have a 
videoconference hearing as an 
alternative.    


The veteran need take no action until otherwise notified, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to obtain 
additional information and to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).





_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



